Name: 93/387/EEC: Commission Decision of 7 June 1993 laying down special conditions for the import of live bivalve molluscs, echinoderms, tunicates and marine gastropods originating in Morocco
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  health;  Africa;  fisheries;  marketing;  trade
 Date Published: 1993-07-08

 Avis juridique important|31993D038793/387/EEC: Commission Decision of 7 June 1993 laying down special conditions for the import of live bivalve molluscs, echinoderms, tunicates and marine gastropods originating in Morocco Official Journal L 166 , 08/07/1993 P. 0040 - 0044 Finnish special edition: Chapter 3 Volume 50 P. 0244 Swedish special edition: Chapter 3 Volume 50 P. 0244 COMMISSION DECISION of 7 June 1993 laying down special conditions for the import of live bivalve molluscs, echinoderms, tunicates and marine gastropods originating in Morocco(93/387/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 91/492/EEC of 15 July 1991 laying down the health conditions for the production and placing on the market of live bivalve molluscs (1), and in particular Article 9 thereof, Whereas a visiting group of Commission experts has conducted an inspection in Morocco to verify the conditions under which live bivalve molluscs, echinoderms, tunicates and marine gastropods are produced and placed on the market; Whereas Moroccan legislation makes veterinary inspectors, assisted by technical assistants from the Direction de l'Ã ©levage (Animal Husbandry Directorate) of the Ministry for Agriculture and Agrarian Reform, responsible for inspecting the health of live bivalve molluscs, echinoderms, tunicates and marine gastropods and monitoring the hygiene and sanitary conditions of production; whereas the same legislation empowers the Ministry of Fisheries to authorize or prohibit the harvesting of bivalve molluscs, echinoderms, tunicates and marine gastropods from certain zones on the basis of a report from the animal Husbandry Directorate and the Scientific Institute for Maritime Fisheries; Whereas provision is made under prevailing Moroccan legislation for the systematic inspection for biotoxins of live bivalve molluscs placed on the market; Whereas the Animal Husbandry Directorate and its laboratories are capable of monitoring efficiently the application of the laws in force in Morocco; Whereas the competent Moroccan authorities have undertaken to communicate regularly and quickly to the Commission data on the presence of plankton containing toxins in the harvest zones; Whereas the competent Moroccan authorities have given official assurances regarding compliance with the requirements specified in Chapter V of the Annex to Directive 91/492/EEC and compliance with requirements equivalent to those set out in that Directive for the classification of production zones and relaying zones, for the approval of centres for dispatch and purification, and for public health control and production monitoring; whereas in particular any possible change in harvesting zones will be communicated to the Community; Whereas Morocco is eligible for inclusion in the list, referred to in Article 9 (3) (a) of Directive 91/492/EEC, showing the third countries fulfilling the conditions of equivalence; Whereas the procedure for obtaining a health certificate referred to in Article 9 (3) (b) (i) of the aforesaid Directive must entail the definition of a model certificate, the language(s) in which it must be drawn up, the formal capacity of the signatory and the health mark to be affixed to the packaging; Whereas, in accordance with Article 9 (3) (b) (ii) of the aforesaid Directive, the production areas from which bivalve molluscs, echinoderms, tunicates and marine gastropods may be harvested and exported to the Community must be defined; Whereas, in accordance with Article 9 (3) (c) of the aforesaid Directive, a list of the establishments from which the importation of bivalve molluscs, echinoderms, tunicates and marine gastropods is authorized should be established; whereas such establishments may appear on the list only if they are officially approved by the competent Moroccan authorities; whereas it is the duty of the competent Moroccan authorities to ensure that the requirements laid down to that end in that provision are complied with; Whereas the special import conditions apply without prejudice to decisions taken pursuant to Council Directive 91/67/EEC of 28 January 1991 concerning the animal health conditions governing the placing on the market of aquaculture animals and products (2); Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The Direction de l'Ã ©levage (Animal Husbandry Directorate) of the Ministry for Agriculture and Agrarian Reform shall be the competent authority in Morocco for verifying and certifying that live bivalve molluscs, echinoderms, tunicates and marine gastropods fulfil the requirements of Directive 91/492/EEC. Article 2 Live bivalve molluscs, echinoderms, tunicates and marine gastropods originating in Morocco and intended for human consumption must meet the following conditions: 1. each consignment must be accompanied by a numbered original health certificate, duly completed, signed and dated, consisting of a single sheet in accordance with the model in Annex A hereto; 2. consignments must originate in the authorized production areas listed in Annex B hereto; 3. they must be packed in sealed packages by an approved dispatch or purification centre included in the list in Annex C hereto; 4. each package must bear an indelible health mark containing at least the following information: - country of dispatch: MOROCCO; - the species (common and scientific names), - the identification of the production area and the approval number of the dispatch centre, - the date of packing, including at least the day and month. Article 3 1. Certificates as referred to in Article 2 (1) must be drawn up in at least one official language of the Member State in which the check is carried out. 2. Certificates must bear the name, capacity and signature of the veterinarian of the Direction de l'Ã ©levage and its official seal, in a colour different from that of other endorsements marked thereon. Article 4 This Decision is addressed to the Member States. Done at Brussels, 7 June 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 268, 24. 9. 1991, p. 1. (2) OJ No L 46, 19. 2. 1991, p. 1. ANNEX A HEALTH CERTIFICATE covering live - bivalve molluscs (1) - echinoderms (1) - tunicates (1) - marine gastropods (1) originating in Morocco and intended for human consumption in the European Economic Community Reference No: Country of dispatch: Morocco Competent authority: 'MinistÃ ¨re de l'agriculture et de la rÃ ©forme agraire, direction de l'Ã ©levage' I. Details identifying the products - Species (scientific name): - Code No (where available): - Type of packaging: - Number of packages: - Net weight: - Analysis report number (where available): II. Origin of products - Authorized production area: - Name and official approval number: - of dispatch centre (1): - of purification centre (1): III. Destination of products The products are dispatched from: (Place of dispatch) to: (Country and place of destination) by the following means of transport: Name and address of consignor: Name of consignee and address at place of destination: IV. Health attestation The official inspector hereby certifies that the live products specified above: 1. were harvested, where necessary relaid, and transported in accordance with the health rules laid down in Chapters I, II and III of the Annex to Council Directive 91/492/EEC; 2. were handled, where necessary purified, and packaged in accordance with the health rules laid down in Chapter IV of the Annex to Directive 91/492/EEC; 3. have undergone controls in accordance with Chapter VI of the Annex to Directive 91/492/EEC; 4. are: - in compliance with Chapter V of the Annex to Directive 91/492/EEC and therefore fit for immediate human consumption (2), - intended for purification in the purification centre specified in point II above (1). Done at , on (Place) (Date) Official stamp (Signature of official inspector) (Name in capitals, capacity and qualifications of person signing) (1) Delete where inapplicable. (2) Delete where inapplicable. ANNEX B PRODUCTION ZONES AUTHORIZED FOR THE EXPORT OF PRODUCTS FROM MOROCCO TO THE EUROPEAN ECONOMIC COMMUNITY I. Production areas fulfilling the requirements laid down in chapter I (1) (a) of the Annex to Council Directive 91/492/EEC /* Tables: see OJ */ of the Annex to Council Directive 91/492/EEC ANNEX C LIST OF ESTABLISHMENTS APPROVED FOR EXPORT TO THE EUROPEAN COMMUNITY I. Dispatch establishments /* Tables: see OJ */